(Por la corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Pon cuanto, el único documento acompañado a la mo-ción que antecede para que se deje sin efecto la sentencia dictada por este tribunal en julio 8 del corriente año es una copia de la resolución dictada por el juez de la corte de dis-trito declarando sin lugar una moción de sobreseimiento del caso por no haberse celebrado el juicio dentro de los 120 días de haberse radicado la acusación;
Pon cuanto, la resolución del juez de distrito se funda en los siguientes hechos:
“. . . . que la acusación fué radicada el 5 de junio de 1930 y se leyó el día 12' de dicho mes y año, alegando el acu- ■ sado ser inocente y solicitando juicio por jurado; que el mes de junio, 1930, no pudo celebrarse el juicio por jurado porque los fiscales estaban ausentes de San Juan, en el desem-peño de funciones oficiales ante la Corte de Distrito de Hu-macao en la vista de casos contra José Enrique Pérez, por abuso de confianza, trasladados de esta corte; por los me-ses de julio y agosto, 1930, fué el período regular de vaca-ciones, el descanso de la corte, al cual se tiene derecho por la ley; que en el mes de septiembre de 1930, fueron vistas las apelaciones de las cortes municipales contra acusados presos y bajo fianza; y que en el presente mes de octubre, 1930, se está en la celebración de los juicios por delito grave (felony) contra los acusados presos y bajo fianza, hallán-dose el acusado en este caso, bajo fianza, y habiendo sólo transcurrido 24 días después de los 120; y estima la corte que ha existido justa causa para la no celebración del juicio dentro de los 120 días, vistos los casos de Gerardino v. People, 29 Fed. (2d Ed.) 517; y El Pueblo v. Romero, 39 D.P.R. *1023158; y declara sin lugar la moción de archivo y sobresei-miento. ’ ’
Pon cuanto, los hechos reseñados por la-corte inferior explican satisfactoriamente el tiempo transcurrido durante los meses de junio, julio y agosto y la suficiencia de lo ex-puesto en cnanto a los meses de septiembre y octubre depende de circunstancias no detalladas por el juez de distrito, las cuales no podemos. apreciar por falta de constancia alguna en relación a lo que ocurrió durante la vista de la moción de archivo y sobreseimiento en la corte de distrito, aparte de la resolución de dicha corte;
Pon tanto, se declara sin lugar la referida moción.